Citation Nr: 0845144	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from February 
1977 to October 1984 and had active duty for training from 
May 1977 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.

In June 2007, the veteran was afforded a travel board hearing 
before a Veterans Law Judge.  A transcript of the hearing is 
of record.  That Veterans Law Judge has since retired from 
the Board.  

In a September 2007 decision, the Board reopened the 
veteran's previously denied claim for service connection for 
a seizure disorder and remanded it for additional development 
and due process concerns.  In May 2008, the Board again 
remanded the present matter for additional development and 
due process concerns.  The case has been returned for further 
appellate review.

In October 2008, the veteran was afforded another travel 
board hearing before the undersigned.  A transcript of the 
hearing is of record.  


FINDING OF FACT

Affording the veteran the benefit of the doubt, a seizure 
disorder had its onset during active service.


CONCLUSION OF LAW

A seizure disorder was incurred as a result of the veteran's 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or for injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131. 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are unavailable and a 
formal finding of the unavailability of the service records 
was issued by the RO in April 2007.  In cases where records 
once in the hands of the government are lost, there is a 
heightened obligation to explain the Board's findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis of the veteran's claim has been 
undertaken with this heightened obligation in mind.

Post-service medical treatment records show that the veteran 
had been diagnosed as having chronic intractable seizure 
disorder.  Therefore, the first requirement for service 
connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for a seizure 
disorder.  

In correspondence of record and during his personal hearings, 
the veteran contends that his current seizure disorder was 
caused by an inservice head injury that occurred during basic 
training and that seizures began about six months following 
the injury.  Copies of several treatment records from service 
submitted by the veteran show that in July 1977, sutures were 
removed from the veteran's head.  Private treatment records 
show that the veteran was diagnosed as having a seizure 
disorder in April 1981.  The veteran was medically discharged 
from the Army National Guard in October 1984 based on his 
seizure disorder.  In a letter in support of the veteran's 
claim, R.S.V. stated that he was in basic training with the 
veteran and witnessed the head injury, which was sustained 
just above the left eye and required stitches.  

In a June 2004 letter, the veteran's private treating 
physician, Dr. M.A.T., opined, following a review of the 
veteran's medical treatment, that the veteran's seizure 
disorder was caused by his inservice head injury.  The 
physician based this opinion on the clinical history of a 
left frontal injury supported by subsequent development of 
left frontal-temporal epileptiform discharges and abnormality 
found on the February 2002 brain magnetic resonance imaging 
reflecting an old injury.  

In a December 2007 VA examination report, the examiner opined 
that the veteran's seizure disorder was not caused by or a 
result of an inservice head injury.  The opinion was based on 
the fact that there was no record of an inservice head injury 
and an injury that required sutures would not have been 
severe enough to cause a seizure disorder.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Although the VA examiner gave a 
definitive opinion that the veteran's seizure disorder was 
not related to service, the Board finds that the opinion was 
based on a speculative conclusion, that an injury requiring 
sutures could not have been severe enough to cause the 
seizure disorder.  Service connection may not be based on 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.

In addition, the VA examiner stated in support of his opinion 
that there was no evidence that the veteran had an inservice 
head injury.  As stated previously, the veteran's service 
medical records are unavailable; therefore, the fact that 
there is no service medical record showing that the veteran 
injured his head during training is not dispositive that no 
injury occurred.  Furthermore, the July 1977 copy of a 
service medical record showing removal of sutures does show 
that the veteran was injured during training and R.S.V.'s 
statement supports the veteran's contention that he sustained 
a head injury during service.  Therefore, the examiner's 
opinion is not persuasive and does not preclude a grant of 
service connection in this case.  

On the other hand, veteran's private physician, Dr. M.A.T., 
provided a definitive opinion that the veteran's seizure 
disorder was related to his inservice head injury.  As the 
physician provided a clear rationale as support for his 
opinion, it is found to be persuasive.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Therefore, in light of the 
veteran's and R.S.V.'s statements, Dr. M.A.T.'s opinion and 
Board's heightened duty due to the unavailability of the 
veteran's service records, the evidence is deemed to be at 
least in relative equipoise.  Thus, service connection for a 
seizure disorder is warranted.

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for a seizure disorder is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


